Citation Nr: 1300947	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-11 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of cancer of the larynx, status post radiation therapy and right vertical hemilaryngectomy.  


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the April 2007 rating decision, the RO granted service connection for residuals of cancer of the larynx, status post radiation therapy and right vertical hemilaryngectomy, and assigned a 10 percent rating for hoarseness effective June 13, 2006.  VA received the Veteran's notice of disagreement with the assigned rating in July 2007 and issued a statement of the case in February 2009.  In May 2009, VA received a written statement from the Veteran that was accepted for purposes of perfecting his appeal in lieu of a VA Form 9.

In the course of this appeal, in a February 2009 rating decision, the RO in Atlanta, Georgia, granted service connection for dysphagia as secondary to the service-connected disability of cancer of the larynx and assigned a 30 percent rating effective June 13, 2006.  The RO also granted service connection for a scar as a residual of the tracheostomy as secondary to the service connected disability of cancer of the larynx, status post radiation therapy and right vertical hemilaryngectomy.  A 0 percent (noncompensable) rating was assigned effective June 13, 2006.  The Veteran did not express disagreement with either of these ratings; therefore, neither rating is on appeal before the Board.   

While the Veteran technically registered disagreement with the "evaluation for scarring" in a May 2009 statement, that statement makes clear that he is referring to scarring inside of his throat that interferes with his breathing, which is addressed in the remand below.

In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

At his October 2012 hearing, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an initial rating in excess of 10 percent for hoarseness as residual to cancer of the larynx, status post radiation therapy and right vertical hemilaryngectomy.  He essentially contends that this rating does not adequately compensate him for the symptomatology that he has that is associated with his larynx cancer.  

As discussed at his October 2012 Board hearing, the Veteran has identified three types of problems that are residual to his larynx cancer.  These residuals are (1) difficulty swallowing, (2) difficulty speaking, and (3) difficulty breathing.  The residuals of difficulty speaking and difficulty breathing are at issue in this appeal.  

Diagnostic Codes 6516 (chronic laryngitis) and 6519 (aphonia) are potentially pertinent to the Veteran's complaints of difficulty speaking.  38 C.F.R. § 4.97, Diagnostic Codes 6516, 6519.  The Veteran's current rating is assigned under Diagnostic Code 6516, which provides a 10 percent rating for hoarseness, with inflammation of cords or mucous membrane.  A 30 percent rating is available under this diagnostic code for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  A 60 percent rating is available under Diagnostic Code 6519 for constant inability to speak above a whisper, and a 100 percent rating is warranted for constant inability to communicate by speech.  

With respect to the Veteran's difficulty breathing, the Veteran's private medical records clearly note stenosis of the larynx (more specifically, the glottis).  These records also reflect that the Veteran has undergone multiple surgeries to open up his larynx and improve his breathing.  

The Schedule for Rating Disabilities (Rating Schedule) directs that stenosis of the larynx be rated under 38 C.F.R. § 4.97, Diagnostic Code 6520.  The rating criteria of Diagnostic Code 6520 provide for ratings between 10 percent and 100 percent based on pulmonary function test (PFT) results, specifically Forced Expiratory Volume in one second (FEV-1) with Flow Volume Loop that is compatible with upper airway obstruction, or the presence of a permanent tracheostomy.  Alternatively, the rater is directed to evaluate this disability as aphonia under Diagnostic Code 6519.  

Based on the findings of an August 2007 VA examiner, the RO has declined to assign a separate rating based on trouble breathing under Diagnostic Code 6520.  According to this examiner, the Veteran's difficulty breathing arises from his chronic obstructive pulmonary disease (COPD), not from stenosis of the larynx.  

The Board notes, however, that the Veteran has had to undergo multiple surgeries to open up his larynx.  Specifically, these surgeries involve laser removal of supraglottic webbing in his throat.  The following description is found in a June 2010 letter from the Veteran's physician:

[H]e has developed over the years a problem with glottic stenosis.  It has caused a significant narrowing at the top of his trachea and has required multiple surgical procedures to maintain his airway.  The overall effect of this is that he suffers from biphasic stridor when he breathes and it has limitations on his activity because of this.  When he gets very narrow, we can open it up and improve the situation.  We never get his airway completely back to normal, and once we do open it up the pattern have been for it to re-scar and re-narrow causing more difficulty breathing.

The record reflects that the Veteran underwent one of these procedures in May 2007.  Based on the information that was provided by the Veteran's physician, the Board finds it reasonable to speculate that the Veteran's glottic stenosis may not have been causing difficulties at the time of his VA examination.  Based on the multiple indications of record that the Veteran's glottic stenosis has, in fact, interfered with his breathing at times, the Board finds it necessary for VA to reevaluate the evidence of record.  

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the Veteran has not had a VA examination since August 2007, the Board finds it necessary to remand this case for a new VA examination.

With respect to the assignment of a disability rating based on any of the evidence of record, the Board emphasizes that, when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, if there is uncertainty as to whether respiratory symptomatology is due to the glottic stenosis or COPD, such symptomatology should be attributed to the Veteran's glottic stenosis for rating purposes.

The Board further notes that the most recent medical evidence of record appears to be from June 2010.  On remand, the Veteran should be asked to fill out appropriate release forms so that VA may obtain updated records on his behalf.  He should also be notified that, alternatively, he may submit these records himself.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be asked to sign and return release forms authorizing VA to obtain relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out an authorization form for any treatment received from Dr. Flexon.  The Veteran should also be notified that he may submit these records himself.  

The notification requirements of 38 C.F.R. § 3.159(c)(1) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

2.  Arrange for the Veteran to undergo a VA examination to determine the severity of his difficulty speaking and difficulty breathing associated with the residuals of cancer of the larynx, status post radiation therapy and right vertical hemilaryngectomy.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all symptoms that are associated with difficulties speaking and breathing that are residual to the Veteran's cancer of the larynx.

A.  With respect to the Veteran's difficulty speaking, please answer the following questions:
 
(1)  Is a diagnosis of aphonia warranted?  If so, is his disability more accurately characterized as (a) a constant inability to communicate by speech, or (b) a constant inability to speak above a whisper?

(2)  If a diagnosis of aphonia is not warranted, are the Veteran's speech difficulties more accurately characterized as (a) hoarseness, with inflammation of cords or mucous membrane, or (b) hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy?

B.  With respect to the Veteran's difficulty breathing, please answer the following questions:

(1)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has breathing difficulties at any time are residual to his cancer of the larynx, status post radiation therapy and right vertical hemilaryngectomy?  

(2) If the first question is answered affirmatively, please conduct a PFT in order to determine the severity of the Veteran's breathing difficulties.  The examiner should report the Veteran's FEV-1 and should determine whether Flow Volume Loop is compatible with upper airway obstruction.  All findings should be reported in detail.

(3)  Is it possible to separate the any effects of breathing difficulties that are residual to his cancer of the larynx, status post radiation therapy and right vertical hemilaryngectomy, from those of non-service connected COPD?  If it is possible to do so, please quantify how much of the Veteran's breathing difficulties are residual to his cancer of the larynx and resulting surgeries, and those that are attributable to his COPD.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



